 CHILDS COMPANY281appear to have been for the purpose of starting some employee'straining for pressman's work or of placing a former press operatoron different work. There is no evidence of such interchange of work-men between pressmen and other categories as to indicate similarityof work between the pressmen group and other departments.We find, therefore, that the pressmen and pressmen trainees, with-out the other employees in the printing department, may, if they sodesire, constitute a separate unit, or may continue to be represented aspart of the existing production and maintenance unit.Accordingly,we shall direct an election in the following voting group :All pressmen and pressmen trainees employed by the Employer inthe printing department of its plant at Dallas, Texas, excluding thepress washer, reserve seat ticket verifier, bindery girls, assistant bind-ery girls, and cutters in the printing department, all other plant employees, guards and watchmen, professional employees, and super-visors as defined in the Act.However, we shall make no final unit determination at this time, butshall be guided in part by the desires of these employees as expressedin the election.If a majority vote for the Petitioner, they will betaken to have indicated their desire to constitute a separate unit.[Text of Direction of Election omitted from publication in thisvolume.]CHILDS COMPANYandRUSSELL R. POTTERandCHAIN SERVICE RESTAU-RANT EMPLOYEES UNION, LOCAL 42, AFFILIATED WITH HOTEL ANDRESTAURANT EMPLOYEES AND BARTENDERS INTERNATIONAL UNION,A. F. OF L., PARTY TO THE CONTRACTCHAIN SERVICE RESTAURANT EMPLOYEES UNION, LOCAL42,AFFILIATEDWITH HOTEL AND RESTAURANT EMPLOYEES AND BARTENDERS INTER-NATIONAL UNION, A. F. of L.andRUSSELL R. POTTERandCHILDSCOMPANY, PARTY TO THE CONTRACT.Cases20bs.2-CA-420 and2-CB-130.-February 15, 1951Decision and OrderOn November 18, 1949, Trial Examiner Sidney Lindner orallygranted the motion of the Respondent Union to dismiss the complaintherein on the ground that it would not effectuate the policies of theAct for the Board to assert jurisdiction in this case.Upon request bythe General Counsel, the Board reviewed this ruling of the TrialExaminer and, on February 15, 1950, reversed it and ordered the caseremanded with instructions to hear the case on its merits and toprepare and issue an Intermediate Report thereon.Pursuant to this93 NLRB No. 35. 282DECISIONS OF NATIONAL -LABOR RELATIONS BOARDorder, Trial Examiner Lindner issued his Intermediate Report onJune 28, 1950, finding that the Respondents had engaged in and wereengaging in certain unfair labor practices, and recommending thatthey cease and desist therefrom and take certain affirmative action asset forth in the copy of the Intermediate Report- attached hereto.The Trial Examiner also found that the Respondents had not engagedin certain other unfair labor practices alleged in the complaint, andrecommended dismissal as to them.Thereafter, the RespondentUnion and the General Counsel filed exceptions and supportingbriefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs filed by the RespondentUnion and the General Counsel, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner to the extent that they are consistent with theDecision and Order herein.A. The discrimination against PotterThe Trial Examiner found that neither the Respondent Union northe Respondent Company had discriminated against Potter in viola-tion of Section 8 (a) (3) or 8 (b) (2) of the Act.We do not agree.Since December 3, 1947, the Company and the Union have been partiesto a series of contracts containing an unauthorized union-securityclause and a "hiring hall" provision, as set forth in the IntermediateReport.On January 19, 1948, the Union expelled Potter. - A day ortwo later, the Company, at the Union's request, discharged Potter,who had been employed by the Company, as a waiter for about 30years.On June 24, 1948, Potter wrote to Frank, chairman of theCompany's board of directors, complaining about the treatment hehad received and stating that he would attempt to- interest Congress-man Hartley in his case.On September 28, 1948, Potter filed chargeswith the Board against both Respondents alleging that on January 23,1948, he had been discharged in violation of the Act.On October 23,1948, Potter again wrote to Frank and, after referring to the previouscorrespondence, stated :In which [letter of June 24] I voiced to you as New CompanyLeader, my loss of job with the Company at the demand of Local42 officials.Especially the fact that the Company's personneldirector flouted the Taft-Hartley Act in complying with suchdemands.Any way, since no further disposition of , same was received,I decided to take such complaints to the.National Labor Relations CHILDS COMPANY1283Board for airing.Which you may or may not know about.And since I had contacted you on the matter I felt I might besure you are made aware of same. [Sic.]On October 28, 1948, Ecklund, director of industrial relations of theCompany, wrote to Potter that the October 23 letter had been referredto him, and that :... Pursuant to the terms of a contract between the Companyand . . . Local 42, the Company was required to terminate youremployment with it.Under these circumstances, the Companycannot restore you to your former position.On October 29, 1948, Potter filed amended charges against bothRespondents, reiterating his earlier allegation of illegal discharge,and adding an allegation of illegal refusal to reinstate him on October28, 1948.On April 10, 1949, Potter wrote Ecklund, characterizing hisletter as:Another request to be reestablished in the employment of theCompany with former rights.As well as compensatory losses Ihave so suffered as a result which you perhaps are aware areclaims I have pending with the National Labor Relations Board.[Sic.]The Respondents claim that neither the June nor the October 1948letter constituted a request for employment, but that they were merelycomplaints by Potter about his treatment by the Company.Examina-tion of these letters reveals, however, that while they are inartisticallydrawn, the writer was seeking concrete relief in the form of employ-ment.Any doubt the Company might have had about Potter's wishto be hired following its receipt of his June 1948 letter must have beendispelled by his October 23 letter, which was written after the filingof the initial charge, and which referred to the charge and to theCompany's failure to make a disposition of the matters discussed inthe June 1948 letter.The Company's reply of October 28; 1948,clearly shows that it considered Potter's October letter to be a requestfor employment as a waiter for in it the Company refused to restorehim to his former position, although it was at that time hiring waiters.Accordingly, we find that on October 23, 1948, Potter requested em-ployment by the Company.On the basis of the correspondence between Potter and the Company,the Trial Examiner found that Potter's request for employment wascoupled with a demand that the Company restore his seniority rightsand accord him back pay, which rights the Trial Examiner foundPotter forfeited by failing to file timely charges following his dis-charge.However, Potter's letters of June and October'1948, on which 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis charge was based, made no mention of either back pay or seniorityrights.These rights were mentioned in the April 10, 1949, letterwhich Potter wrote after, he had filed charges and had presumablydiscussed his rights with Board agents.Moreover, the Companywrote its reply of October 1948 to Potter's June and October 1948letters half a year before it received Potter's April 1949 letter.Underthese circumstances, we disagree with the finding of the Trial Ex-aminer that all Potter's letters sought reinstatement coupled withback pay and restoration of seniority rights, which finding wasapparently based upon the Trial Examiner's retroactive interpreta-tion of Potter's 1948 letters in the light of his April 1949 letter.Accordingly, we find that on October 23, 1948, a time when the Com-pany was hiring waiters, Potter requested employment of the Com-pany without conditioning his request upon the receipt of back payand the restoration of seniority rights.Having made such a request for work, Potter clearly was in at leastas good a position as a new applicant for work, and the Company wasunder an obligation toward him, as toward any other applicant, toconsider him without regard to the illegal requirement of its contractwith the Union. Instead, it took the position that Potter had beendischarged because of that contract and could not be restored to hisposition because of that contract.Such a discriminatory refusal tohire has been consistently found to be a violation of the Act.'Fur-thermore, even if the Company had believed that Potter was condi-tioning his return to work upon his receipt of back pay and restorationof his seniority rights, it was violative of the Act for the Company tocouch its reply to him in terms which, because of his nonmembershipin the Union, precluded any possibility of Potter's being employedby the Company.Accordingly, under all the circumstances of thiscase, we find that the Company, on October 28, 1948, discriminatorilyrefused employment to Potter in violation of Section 8 (a) (3) of theAct.B. The Union's liabilityThe Union argues that it did not "cause or attempt to cause" theCompany to discriminate against Potter in violation of Section 8 (b)(2) of the Act.The testimony is in conflict as to whether or not the'Union had ever specifically opposed the Company's reinstatement ofPotter.In view of his disposition of the case, the Trial Examinerdid not resolve this issue.The Company admitted that it did notconsult the Union before writing the October 28 letter, and also that ithad never requested the Union's permission to reinstate Potter.How-ever, the contract of December 3, 1947, between the Company and'Phelps Dodge Corporation v. N LR. B, 313 U S. 177;Daniel Hamm Drayage Com-pany,84 NLRB 485;Patent & Salant, Incorporated,92 NLRB 343 CHILDS COMPANY285the Union, and its extension of October 6, 1948, expressly limit theCompany to hiring only union members; 2 knowing that Potter wasnot a member of the Union, the Company was required under theterms of the contract, to refuse employment to Potter.The Unionby becoming a party to such a contract, became jointly responsible withthe Company for establishing the company policy of refusing to hirenonmembers of the Union.Under the Board's ruling inAcme Mat-tress Company,'the Union thereby, in violation of Section 8 (b) (2)of the Act, attempted to cause the Company to discriminate againstPotter.It is clear corollary to this- ruling that once such a contracthas resulted in actual discrimination, the Union must be deemed tohave caused such discrimination.Accordingly, we find that by en-forcing the contract of December 3, 1947, and by extending it on Octo-ber 6, 1948, the Union, in violation of Section 8 (b) (2) of the Act,caused the Company to discriminate against Potter.C. The legality of the contractThe Trial Examiner found that the continuation in force and effectof an illegalunion-security clause after April 30, 1948, and the exten-sionof the contract on October 6, 1948, constituted violations of Sec-tion 8 (a) (1) and 8 (a) (3) by the Company and of Section 8 (b) (2),by the Union.He found no violation of Section 8 (b) (1) (A) bythe Union.The Union contends that the legality of the contract wasnot properly before the Trial Examiner.The complaint alleges thecontinuation and extension of the illegal union-security contract asviolations of Section 8 (a) (1), 8 (a) (3), 8 (b) (1) (A), and 8 (b)(2).Copies of the contract and of the extension were put in evidenceby the General Counsel.The General Counsel requested, both in hisoral argument at the close of the hearing and in his brief to the TrialExaminer,that because of the illegal union-security clauses the TrialExaminer should require not only that the Respondents cease givingeffect to their contract and refrain from renewing it, but. also that theCompany cease recognizing the Union.Under these circumstances,we find that the question of the legality of the contract was properlybefore the Trial Examiner.Accordingly, we find, as did the TrialExaminer, that by continuing in effect since April 30, 1948, the un-lawful union-security contract, and by executing and continuing ineffect an extension of that contract on October 6, 1948, the Companyviolated Section 8 (a) (1) and (3) and the Union violated Section 8(b) (2) .4Furthermore, as the Union executed an unlawful union-2 It is further providedthat whenno union members are available,the Company mayemploy nonunion workers,who arerequired by the contract to obtain working permits"from the Union and to join the Union within 2 weeks of their employment.3 91 NLRB 10104 Clara-Val Packing Company,87 NLRB 703. 286DECISIONSOF NATIONALLABOR RELATIONS BOARDsecurity contract and caused the refusal to employ Potter pursuant tothat contract, we find that by each of these actions the Union restrainedPotter in the exercise of his rights guaranteed under Section 7 of theAct, and thereby violated Section 8 (b) (1) (A) of the Act.5D. The remedyWe have found that the Company, on October 28, 1948, discrimi-natorily refused' to hire Russell R. Potter in violation of Section 8(a) (1) and 8 (a) (3) of the Act, and that the Union caused theCompany to do so in violation of Section 8 (b) (2) and 8 (b) (1) (A)of the Act.We shall therefore order the Company to offer Potterimmediate employment as a waiter or in a substantially equivalentposition, with the seniority and other privileges that he would haveaccrued from October 28, 1948, absent any discrimination against him.We shall further order the Respondents, jointly and severally, tomake Potter whole for any loss of pay he may have suffered by pay-ment to him of a sum of money equal to that which he normallywould have earned as wages from the date of the discriminatoryrefusal to employ him to the date of the Company's offer of employ-ment, less his net earnings during said period.Loss of pay shall bedetermined by deducting from a sum equal to that which Potterwould normally have earned for each quarter or portion thereof, hisnet earnings, if any, in other employment during that period.Earn-ings in one particular quarter shall have no effect upon the back-payliability for any other quarter eThe quarterly periods describedherein shall begin with the first day of January, April,July,andOctober.We shall also order the Company to make available tothe Board, upon request, payroll and other records in order to facili-tate the checking of the amount of back pay due .7Because of theTrial Examiner's failure to find that Respondents discriminatedagainst Potter, the period from the date of the Intermediate Reportto the date of the Order herein, is, in accordance with our usualpractice, excluded in computing the amount of back pay awardedto Potter.It would, however, be inequitable to the Union to permit the amountof its liability for back pay to increase despite the possibility of itswillingness to cease its past discrimination, in the event that theCompany should fail promptly to offer employment to Potter.We,shall therefore provide that the Union may terminate its liabilityfor further accrual of back pay to Potter, by notifying the Company5New York State Employers'Association, Inc,andRed Star ExpressLines of Auburn,Inc ,93 NLRB No. 127 ;Clara-Val Packing Company, supra.sF W. Woolworth Company,90 NLRB 289.'Ibtid. CHILDS COMPANY287in writing that it has no objection to Potter's employment.TheUnion shall not thereafter be liable for any back pay accruing after5 days from the giving of such notice.Absent such notification,the Union shall remain jointly and, severally liable with the Com-pany for all back pay to Potter that may accrue until the Companycomplies with our order to offer him employment.Having found that the contract of October 26, 1948, between theUnion and the Company, violated Section 8 (a) (1), 8 (a) (3), and8 (b) (2) of the Act, the Trial Examiner ordered that the partiescease giving effect to the entire contract and refrain from enteringinto a new contract containing unlawful union-security provisions.However, as no violation of Section 8 (a) (2) of the Act has beenalleged nor found, we shall limit our order in this respect to requir-ing the parties to cease giving effect to those provisions of theircollective bargaining agreement which require membership in theUnion as a condition of employment, except in accordance with theproviso to Section 8 (a) (3),$ and to refrain from executing agree-ments in the future containing union-security provisions except asauthorized by the Act.The Trial Examiner recommended that the Respondents cease anddesist from the unfair labor practices which he found to have beencommitted.However, the Respondents' illegal activities, includingthe discriminatory refusal to hire Potter, go to the very heart of theAct and indicate a purpose to defeat the Company's employees in theexerciseof their rights under the Act.We are convinced that theunfair labor practices which we found to have been committed by theRespondents are potentially related to other unfair labor practicesproscribedby the Act, and that danger of their commission in thefuture is to be anticipated from the Respondents' conduct in the past.The preventive purpose of the Act will be thwarted unless our orderis coextensive with the threat. In order, therefore, to make effectivethe interdependent guarantees of Section 7 and thus effectuate thepolicies of the Act, we shall order the Respondents to cease and desistfrom in any manner infringing upon the rights of employees guaran-teed by the Act.9OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :I.Childs Company, New York, New York, its officers, agents, suc-cessors, and assigns, shall :- - -8 Acme Mattress Company,91 NLRB 1010.9May Department Stores v N. L. R. B ,326 U. S. 376 ;N. L. R. B. v. Entwistle Manu-facturingCo., 120 F. 2d 532. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Cease and desist from :(1)Refusing to hire any qualified person or discriminating in anyother manner in regard to the hire of any qualified person or discrimi-nating in any other manner in regard to the tenure of employment orany terms and conditions of employment of its employees for failure tobelong to Chain Service Restaurant Employees Union, Local 42, affili-ated with Hotel and Restaurant Employees and Bartenders Inter-national Union, A. F. of L., or to any other labor organization exceptas authorized by Section 8 (a) (3) of the Act;(2)Giving effect to the unlawful union-security provisions of itscollective bargaining agreement with Chain Service Restaurant Em-ployees Union, Local 42, affiliated with Hotel and Restaurant Em-ployees and Bartenders International Union, A. F. of L., and fromentering into and enforcing any extension, renewal, modification, orsupplement thereof, or any superseding agreement, which requiresmembership in the latter organization as a condition of employment,except in accordance with the proviso to Section 8 (a) (3) of theAct.(3) In any other manner interfering with, restraining, and coerc-ing its employees in their 'exercise or failure to exercise the rightsguaranteed to them by Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiring membershipin a labor organization as authorized by Section 8 (a) (3) of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(1)Offer to Russell R. Potter immediate employment as a waiteror in a substantially equivalent position with all the rights of seniorityand other privileges that would have accrued from the discrimina-tory refusal to hire him on October 28, 1948;(2)Upon request, make available to the Board or its agents forexamination and copying all payroll and other records necessary toanalyze the amount of pay due under the terms of this Order;(3)Post at all its restaurants and stands located in New York,New York, copies of the notice attached hereto and narked AppendixA.10Copies of the notice, to be furnished by the Regional Director forthe Second Region, shall, after being duly signed by the RespondentCompany, be posted by it immediately upon receipt thereof, and main-tained by it for at least sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by any other material.30 In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice, before the words."A Decision and Order,"the words,"A Decree of the United States Court of Appeals Enforcing." CHILDS COMPANY289-(4)Notify the Regional Director for the Second Region, in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent Company has taken to comply herewith.II.Chain Service Restaurant Employees Union, Local 42, affiliatedwith Hotel and Restaurant Employees and Bartenders InternationalUnion, A. F. of L., its officers, representatives, and agents, shall:(a)Cease and desist from:(1)Causing Childs Company, its officers, agents, successors, andassigns, to refuse to hire any qualified person or to discriminate in anyother manner in regard to the hire of any qualified person or to dis-criminate in any other manner in regard to the tenure of employmentor any terms and conditions of employment of its employees forfailure to belong to Chain Service and Restaurant Employees Union,Local 42, affiliated with Hotel and Restaurant Employees and Bar-tenders International Union, A. F. of L., or to any. other labor organi-zation except as authorized by Section 8 (a) (3) of the Act.(2)Giving effect to the unlawful union-security provisions of itscollective bargaining agreement with Childs Company, its successorsor assigns, New York, New York, and from entering into or enforcingany extension, renewal, modification, or supplement thereto, or anysuperseding agreement which requires membership in Chain ServiceRestaurant Employees Union, Local 42, affiliated with Hotel andRestaurant Employees and Bartenders International Union, A. F. ofL., as a condition of employment, except in accordance with SectionS (a) (3) of the Act.(3) In any other manner restraining and coercing employees ofChilds Company, New York, New York, its successors or assigns, intheir exercise or failure to exercise the rights guaranteed to them bySection 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organizationas authorized by Section 8 (a) (3) of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Post at its offices in New York, New York, and wherevernotices to its members are customarily posted, copies of the noticeattached hereto and narked Appendix B 11 Copies of the notice, tobe furnished by the Regional Director for the Second Region, shall,after being duly signed by an official representative of the Respond-ent Union, be posted by it immediately upon receipt thereof, andmaintained by it for at least sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices to membersare customarily posted.Reasonable steps shall be taken to insureaIn the event this Order is enforced by a decree of a United States Court of,Appeals,there shall be inserted in the notice,before the words,"A Decision and Order," the words,"A Decree of the United States Court of Appeals Enforcing."943732-51-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat said notices are not altered, defaced, or covered by any othermaterial.(2)Mail to the Regional Director for the Second Region signedcopies of the notice attached hereto, marked Appendix B, for posting,the Respondent Company willing, at the Childs Company's restau-rants and stands located in New York, New York, in places, wherenotices to its employees are customarily posted.Copies of said notice,to be furnished by the Regional Director, shall, after being signedas provided by paragraph 2 (b) (1) of this Order, be forthwithreturned to said Regional Director for said posting.(3)Notify the Regional Director for the Second Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent Union has taken to comply herewith.III. Childs Company, New York, New York, its officers, agents,successors, and assigns, and Chain Service and Restaurant EmployeesUnion, Local 42, affiliated with Restaurant and Hotel Employees andBartenders International Union, A. F. of L., its officers, representa-tives, and agents shall jointly and severally made whole Russell R.Potter in the manner set forth in the section entitled "The Remedy"for any loss of pay he may have suffered by the Respondents' dis-crimination against him.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT refuse to hire any qualified person or discriminatein any other manner in regard to the hire of any qualified personor discriminate in any other manner in regard to tenure ofemployment or any terms and conditions of employment of ouremployees for failure to belong toCHAIN SERVICERESTAURANTEMPLOYEES UNION, LOCAL42,AFFILIATED WITH HOTEL AND RES-TAURANT EMPLOYEES AND BARTENDERS INTERNATIONAL UNION, A.F. OF L., or to any other labor organization except as authorizedby Section 8 (a) (3) of the Act.WE WILL cease to give effect to the unlawful union-security pro-visions of our collective bargaining agreement with CHAIN SERV-ICERESTAURANTEMPLOYEES UNION,LOCAL 42,AFFILIATED WITHHOTEL AND RESTAURANT EMPLOYEES AND BARTENDERS INTERNA-TIONAL UNION, A. F. OF L. CHILDS COMPANY291WE WILL NOT enterinto or enforceany extension,renewal, mod-ification,or supplement of that agreement, or any supersedingagreement, which requires membership in the above-named or-ganization as a condition of employment, except inaccordancewith the proviso to Section 8 (a) (3) of the Act.WE WILL NOT in any other manner interfere with, restrain, andcoerce our employees in their exercise or failure to exercise therights guaranteed to them by Section 7 of the Act, except to theextentthat such rights may be affected by an agreement requir-ing membership in a labor organization as authorized by Section8 (a) (3) of the Act.WE WILL offer to Russell R. Potter immediate employment asa waiter or in a substantially equivalent position, with all therights of seniority and other privileges that would have accruedsince the discriminatory refusal to hire him on October 28, 1948.WE WILL jointly and severally with CHAIN SERVICE RESTAURANTEMPLOYEES UNION, LOCAL 42, AFFILIATED WITH HOTEL RESTAU-RANT EMPLOYEES AND BARTENDERSINTERNATIONAL UNION9 A. F.OF L., make Russell R. Potter whole for any loss of pay he mayhave suffered by reason of our discrimination against him.CHILDS COMPANY,Employer.By ----------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any other material.Appendix BNOTICE TO ALL MEMBERS OF CHAIN SERVICE RESTAURANT EMPLOYEESUNION, LOCAL 42, AFFILIATED WITH HOTEL AND RESTAURANT EM-PLOYEES AND BARTENDERS INTERNATIONAL UNION, A. F. OF L. ANDTO ALL EMPLOYEES OF CHILDS COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOT cause CHILDS COMPANY, its officers, agents, suc-cessors, and assigns, to refuse to hire any qualified person or todiscriminate in any other manner in regard to the hire of anyqualified person or to discriminate in any other mariner in regardto tenure of employment or any terms and conditions of employ-ment of its employees for failure to belong to Chain Service Res-taurant Employees Union, Local 42, affiliated With Hotel and 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDRestaurant Employees and Bartenders International Union,,A. F. of L., or to any other labor organization except as authorizedby Section 8 (a) (3) of the Act.WE WILL NOT give effect to the unlawful union-security provi-sionsof our collective bargaining agreement with CHILDSCOMPANY.WWE WILL NOT enter or enforce any extension, renewal, modifica-tion, or supplement of that agreement, or any superseding agree-ment, with CHIL Ds COMPANY, which requires membership in ChainService Restaurant Employees Union, Local 42, affiliated withHotel and Restaurant Employees and Bartenders InternationalUnion, A. F. of L., as a condition of employment, except inaccordance with Section 8 (a) (3) of the Act.WE WILL NOT in any other manner restrain and coerce em-ployees of CHILDS COMPANY, in their exercise or failure to exer-cise the rights guaranteed to them by Section 7 of the Act, exceptto the extent that such rights may be affected by an agreementrequiring membership in a labor organization as authorized bySection 8 (a) (3) of the Act.WE WILL jointly and severally with CHILDS COMPANY makeRussell R. Potter whole for any loss of pay he may have sufferedby reason of our discrimination against him.CHAIN SERVICE RESTAURANT EMPLOYEES UNION,LOCAL 42, AFFILIATED WITH HOTEL AND RESTAU-RANT EMPLOYEES INTERNATIONAL UNION, A. F.of L.,Labor Organization.By-----------------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderD. J. Sullivan, Esq,for the General Counsel.Root, Ballantine, Harlan, Busby & Palmer, by William J. Krudel, Esq.,andGerald Bouvier, Esq.,of New York, N. Y., for the Respondent Childs Company.Boudin, Cohn & Gliclcstein,bySidney E. Cohn, Esq.,of New York, N. Y., forthe Respondent Union.STATEMENTOF THE CASEUpon a first amended charge filed on October 29, 1948,' by Russell R. Potter,an individual, herein called Potter, the General Counsel of the National LaborRelations Board, herein called, respectively, the General Counsel and the Board,'The original charge was filed on September 28, 1948.1 CHILDS COMPANY293by the RegionalDirectorfor the SecondRegion (New York, New York), issuedhis complaintdated August 26, 1949, against Childs Company, and Chain ServiceRestaurant Employees Union, Local 42, affiliated with Hotel and RestaurantEmployees and Bartenders International Union, A. F of L, Respondents, hereincalled respectively Childs and Local 42, alleging that Respondent Childs had -en-gaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended, 61 Stat. 136, herein called the Act,and that Respondent Local 42 had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (b) (1) (A) and(2) and Section 2 (6) and (7) of the Act.Copies of the complaint, charge and amended charge, order consolidatingcases, together with notice of hearing, were duly served upon Potter and theRespondents.With respect to the unfair labor practices the complaint alleged in substancethat (a) Childs and Local 42, have since April 30, 1948, continued in effect andon October 6, 1948, renewed an October 14, 1947, agreement which provided,inter alvathat Childs would retain in its employ only members of Local 42 ingood standing and upon demand of Local 52 would discharge any employee notin good standing; (b) Local 42 after April 30, 1948, required Childs to refuseto reinstate Potter, an employee whose membership in Local 42 had been ter-ininated and whose discharge had been demanded and required about January19, 1948, by Local 42; and (c) by each of these acts Childs violated Section 8 (a)(1) and (3) and Local 42 violated Section 8 (b) (1) (A) and (2) of the Act.Childs' answer duly filed denied the commission of any unfair labor practicesand affirmatively alleged that its business activities were local in character anddo not affect commerce within the meaning of Section 2 (6) and (7) of the Act.Further, that the unfair labor practices alleged in the complaint occurred morethan6 months prior to the filing of a charge with the-Board and the service ofa copy thereof upon it as required by Section 10 (b) of the Act.The answer of Local 42 duly filed denied that it committed any unfair laborpractices and as separate and complete defenses to the allegations of the com-plaint set forth (1) that the Board does not have jurisdiction herein in thatthe matters set forth in the complaint do not relate to or affect interstate com-merce; (2) that the State of New York, its political subdivisions, their boardsand agencies have jurisdiction of the matter involved in this proceeding andhave asserted and exercised said jurisdiction for many years past with the ac-quiescence,consent, and knowledge of the Board; (3) that the unfair laborpractices alleged in the complaint occurred more than 6 months prior to thefiling of a charge with the Board and the service of a copy thereof upon it asrequired by Section 10 (b) of the Act.Pursuant to noticea hearingwas held in New YorkCityon October 18 andNovember 16, 17, and 18, 1949, before Sidney Lindner, the undersigned TrialExaminer duly appointed by the Chief Trial Examiner. The General Counseland theRespondentswere represented by counsel and participated in the hear-ing.For themost part the testimony heard on the above-noted dates had todo with the question of commerce, and upon the completion thereof the under-signed orally granted Local 42's motionto dismissthe complaint herein on theground "that it would not effectuate the policies of the Act to assert jurisdictionin this case."At the same time Childs' motion to dismiss thecomplaint as amatter of law, because as it contendedits businesswas wholly unrelated tocommerce,was denied.In its decision dated February 15, 1950, 88 NLRB 720, the Board,findingthat Childsis engaged in commercewithin the meaning of Section 2 (6) and (7) 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act, reversed the Trial Examiner's order dismissing the complaint andissued an order remanding the case to him with instructions to hear the sameon its merits and to prepare and issue an Intermediate Report thereon.A further hearing was held in New York City on March 22, 23, and 24, 1950.The General Counsel and the Respondents were represented by counsel andparticipated in the hearing.Full opportunity to examine and cross-examinewitnesses and to introduce evidence bearing on the issues was afforded allparties.At the conclusion of the General Counsel's case, Local 42 moved todismiss the complaint as to it upon the grounds that the General Counsel hadfailed to prove that Potter suffered any damages based upon Local 42's activi-ties or its contract with Childs.The motion was denied. At the conclusionof the hearing Local 42 again moved to dismiss the complaint on jurisdictionalgrounds.The motions were denied. The undersigned also denied Local 42'smotion to dismiss the complaint because of the statute of limitations.Ruling wasreserved on its motion to dismiss the complaint on the grounds of failure ofproof and is disposed of by the recommendations hereinafter made. The mo-tions of counsel for Childs to dismiss the complaint on jurisdictional groundswere denied as was his motion to dismiss because of the statute of limitations.Ruling was reserved on Childs' motion to dismiss the complaint on the groundthat the General Counsel had not sustained his burden of proof and is disposedof by the recommendations hereinafter made.The General Counsel's motionto conform the pleadings to the proof as to minor matters was granted overthe objection of counsel for Childs.The General Counsel and counsel forChilds availed themselves of the opportunity to argue orally.Briefs have beenreceived from the General Counsel and counsel for Local 42 and have beenconsidered.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTL THE BUSINESS OF RESPONDENT CHILDSIn accordance with the Board's decision in 88 NLRB 720 referred to above,it is found that Respondent Childs is engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDChain Service Restaurant Employees Union. Local 42, affiliated with Hoteland Restaurant Employees and Bartenders International Union, A. F. of L.,isa labor organization admitting to membership employees of RespondentChilds.M. THE UNFAIR LABOR PRACTICESThe factsOn December 3, 1947, Local 42 and Childs entered into a collective bargainingagreement retroactive to October 14, 1947, to be in effect until September 30,1948.By the terms of said agreement Local 42 was recognized as the exclusiverepresentative of all Childs' employees in its New York City restaurants andstands excluding hostesses, managers, assistant managers, cashiers, assistantcashiers, clerical workers, special officers, and persons regularly employed inchecking hats and coats.The agreement also contained,inter alia,union-secu-rity provisions as follows : CHILDS COMPANY295Two : The Employer agrees to employ and to maintain in its employ,in all of the categories covered by this agreement,only persons who aremembers of the Union in good standing.The Union shall give the Employer written notice of any employee notin good standing and the Employer shall have three(3) days to removesuch employee.Three: The Employer agrees that when it requires employees in any ofthe categories covered by this agreement,itwill hire such employees onlythrough the Union.(a)The Employer agrees that it will refuse to accept any employeeswithout a working card from the Union.The working card shall be givento the Shop Steward or delegate and a duplicate shall be presented to theManager.On October 6, 1948, Childs and Local 42 agreed to extend their collective bar-gaining agreement until May 1, 1950, with certain changes not material here.The new agreement contained the identical union-security provisions as setforth hereinabove.Russell R. Potter commenced his employment with Childs in 1917. From1933 until the date of his discharge on January 2, 1948, Potter worked as a.waiter.In 1947 when the Hotel and Restaurant Organizing Committee, thepredecessor union to Local 42, and Childs entered into a collective bargainingcontract,Potter became a member of the Union and maintained his membershipuntil expelled in 1948.On January 19, 1948, Local 42 advised Potter by registered mail of hisexpulsion from the Union as a result of charges brought against him by theStrike Trial Committeesand a vote of the membership at a regularly conductedmeeting.That same day Local 42 communicated the fact of Potter's expulsionfrom the Union to Childs,requesting"that he be removed from his job imme-diately."Within a day or two Potter was discharged by Childs.Under date of June 24,1948, Potter in a letter to Everett Frank,chairman ofChilds' board of directors,introduced himself "as a stockholder and a formeremployee . . . for more than 30 years."Among other things the letter statedthat union officials had demanded his discharge because of a trumped-up con-viction in the Union of strike breaking and that his discharge came about with-out objection on the part of Childs'management.In fact, claimed Potter, it wascondoned by them. The letter then related the fact that Potter was going tomake an effort to interest Representative Hartley to investigate his "case" andasked for the cooperation of Frank as well as all new members of the Childs'board of directors.By letter dated July 8, Frank advised Potter that the matters contained inhis June 24 letter were receiving consideration.On September 28, 1948, Potter filed with the Board charges against Childsand Local 42 alleging"On January 23, 1948 I was discharged from Childs Res-taurant at 109 West 42d Street, New York City, at the insistence of Local 42 ofthe Chain Service Restaurant Employees Union of 950 Eighth Avenue, upon thepremises that a closed shop agreement gave the Union power to demand mydischarge though my dues were paid up to date. I believe such closed shopcontract was illegal since no election was held among the employees pursuantto Section 9 (e) (3) of the Taft-Hartley Act."2 There was a strike in effect at all Childs' New York City restaurants from October 1,1947, until on or about October 13. 1947. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 23, Potter in another letter to Frank again brought to the latter'sattention the fact that he lost his job with Childs upon the demand of Local 42,and that he had decided to take his complaints to the Board for "airing."By letter dated October 28 Arthur L. Ecklund, Childs' industrial relationsdirector, replied to Potter's October 23 letter, advising that he had reviewed thesituation and found "that pursuant to the terms of a contract between the Com-pany and-Local 42, the Company was required to terminate [Potter's] em-ployment.Under these circumstances, the Company cannot restore you to yourformer position "On October 29, 1948, Potter filed an amended charge with the Board allegingin addition to the January 23, 1948, discharge set forth in detail hereinabove,the fact that Childs had refused to reinstate him to his former position becauseof "the terms of the existing labor contract."Under date of April 10, 1949, Potter sent the following letter to Ecklund :This is an inquiry to ascertain whether you have by this time becomefamiliar with the Taft-Hartley Act, to recognize (sic) that you errored insubmitting to the Union's demand to terminate my employment with ChildsCompany at 109 West 42nd Street. As you officially stated in letter of October28, 1948, "Pursuant to union contract you was required to do."In the event you may have detected same was made, in error, Pleaseexcept (sic) this as another request to be reestablished in the employmentof the company with former rights.As well as compensary losses I have sosuffered as a result.Which you perhaps are aware is claims I have pend-ing with the National Labor Relations Board.Potter did not receive an answer to his April 10, 1949, inquiry, nor has hereceived any further communications from Childs. Ecklund testified that Childshas hired waiters in its New York City stores since April 30, 1945, as they wereneeded.Potter has never been reemployed.ConclusionsThere is no dispute in the record that the Respondents have from April 30,1948 (6 months prior to the service of the amended charge) to and includingOctober 6, 1948, continued in effect the agreement containing the union-securityprovisions set out in detail hereinaboveSince such union-security clauses pro-vide for a closed shop and hiring hall, the undersigned finds them to be illegal.On October 6, 1948, the Respondents renewed their agreement containing theillegal union-security provisions and continued it in force and effect thereafterup to and including the time of the hearing. It is settled that the executionof an illegal union-security contract restrains employees in the exercise of therights guaranteed in Section 7 of,the Act 3Furthermore the Board has heldthat even where a contract containing such illegal union-security clauses hasnot been enforced, its "mere existence" acts as a restraint upon those em-ployees who might not wish to join the contracting union 3 Accordingly, it isfound that by the continuation in force and effect of the illegal union-securitycontract after April 30, 1948, and its subsequent renewal, Respondent Childsinterfered with, restrained, and coerced its eifiployees in the exercise of therights guaranteed in Section 7 of the Act. It has also been established by theBoard that the execution of an illegal union-security contract discriminates3Hazel-Atlas Glass Company,at al,85 NLRB 1305;Julius Resnick,Inc,86 NLRB 38;Clara-Val Packing Company,87 NLRB 703.'JuliusResnick,Inc, supra,CHager & Sons Hinge Manufacturing Company,80NLRB 163 CHILDS COMPANY297against employees in regard to their hire and tenure of employments Accord-ingly, it is found that by the continuation, in force and effect of the illegal union-security contract after April 30, 1948, Respondent Childs discriminated againstits employees in regard to their hire and tenure of employment It is also-found that the Respondent Local 42, by its continuation in force and effect ofthe illegal union-security contract after April 30, 1948, and the subsequentrenewal thereof, violated Section 8 (b) (2) of the Act,6but notSection 8(b) (1) (A)It is the contention of the General Counsel that Potter's letters of June 24and October 23, 1948, and April 10, 1949, must be construed as a request forreinstatement to the job from which he had been illegally discharged in January1948 and that the refusal of reinstatement to Potter by Childs at the requestof Local 42 during the 6-month period prior to the filing of the amendedcharge herein constituted violations of Section 8 (a) (3) and (1) by Childsand 8 (b) (2) and (1) (a) by Local 42. The Respondents contended at thehearing that the statute of limitations set forth in Section 10 (b) is applicableto the situation herein. In addition Local 42 urged in its brief that the entiretheory upon which the General Counsel's case is founded is that a dead causeof action, the illegal discharge in January 1948, which was barred by thestatute, could be revived and rights predicated thereon, by the mere request forreinstatement after the cause of action on the ,wrong on which such rights werefounded, was itself outlawed.In order to arrive at a determination of this issue, it becomes necessary toascertain exactly what Potter requested of Respondent Childs.A carefulanalysis of Potter's letters to Childs' board of directors, as well as the chargesfiled with the Board, leads unmistakably to the conclusion and the undersignedfinds that Potter was requesting reinstatement to the job from which he hadbeen discharged together with all of the rights which he would have had butfor such discharge as well as compensation for the loss of wages suffered byhim 8The General Counsel conceded that Potter's illegal discharge was barredby Section 10 (b) for the reason that Potter "sat on his rights" from Januaryuntil September 1948 when the original charge in this case was filed.He insistshowever that the amended charge filed by Potter, alleging a refusal to rein-state, upon which the complaint herein is based, created a new cause of action.The undersigned is of the opinion and finds that although Potter was osten-sibly asking Childs for reinstatement, he was actually insisting upon restorationto the status quo which in essence was a remedy to his illegal discharge inJanuary 1948.Any and all rights whatsoever flowing from the illegal dischargewere extinguished by reason of Potter's failure to file his charge based thereonwith the Board within the 6-month period required by Section 10 (b) of theAct.Therefore all remedial rights to which he would have been entitledare also barred.The undersigned in arriving at this conclusion has applied the rule that wherea statute sets forth conditions or limitations abridging the remedy for the viola-tion of a right or obligation created or imposed by that statute, not only is theremedy affected, but the right or duty itself is correspondingly circumscribed."Amalgamated Meat Cutters,et al.(The Great Atlantic and Pacific TeaCo ), 81 NLRB1052."Amalgamated Meat Cutters,et al(The Great Atlantic and Pacific Tea Co.), supra;NationalMaritime Union,78 NLRB 971.G International Typographical Union,86 NLRB 951,International Union, United MineWorkers of America,83 NLRB 916.1See particularly Potter's letter of April 10, 1949 298DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Harrisburg,119 U. S. 199, 214;Davis v. Mills,194 U. S. 451, 454;AtlanticCoast LineR. R. v Burnette,239 U. S..199, 201;Midstate Horticultural Co., Inc.v.Penna. R. R. Co.,320 U. S. 356. The Court of Appeals for the Tenth Circuit-in a case involving a 1-year limitation on actions accruing under the EmergencyPrice Control Act,Matheny v. Porter,158 F. 2d 478, 479, stated :...Section 205 (e) creates a new liability, one unknown to the commonlaw and not finding its source elsewhere. It creates the right of action andfixes the time within which a suit for the enforcement of the right must becommenced. It is a statute of creation, and when the period fixed by itsterms has run, the substantive right and the corresponding liability end.Not only is the remedy no longer available, but the right of action itself isextinguished.The commencement of the action within theterm is anindispensable condition of liability.Accordingly, the undersigned will recommend that the allegations of the com-plaint that Respondent Local 42 required Respondent Childs after April 30,1948, to refuse to reinstate Potter to his former or substantiallyequivalent posi-,tion, in violation of Section 8 (a) (1), 8 (a) (3), 8 (b) (1) (A), and 8 (b) (2)of the Act,be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurring inconnection with the operations of Respondent Childs have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in certain unfair labor prac-tices, it will be recommended that they cease and desist therefrom and thatthey take certain affirmative action designed to effectuate the policies of theAct.Having found that the contract of October 14, 1947, between the Respondentswhich was continued in force and effect subsequent to April 30, 1948, and ex-tended on October 6, 1048, contains illegal union-security provisions, it will berecommended that the Respondents cease and desist from giving effect to theentire contract, and from entering into, renewing, or enforcing any agreementwhich requires membership in Local 42 as a condition of employment, or whichgrants preference in hiring to members of Local 42, unless such agreement isauthorized as provided in the Act.Nothing in this recommendation, however,shall be deemed to require Respondent Childs to vary or abandon those wages,hours, seniority,or other substantive features of its relations with its employeesestablished in performance of such contract, or to prejudice the assertion by theemployees of any rightstheymay have under such agreement.Since there is noallegation that the illegal union-security provisions of the contract constitutedsupport to Local 42 in violation of Section 8 (a) (2) it will not be recommendedthat Childs withhold recognition from Local 42 unless and until Local 42 is certi-fied by the Board.°Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:° Pacific MaritimeAssociation,89 NLRB 894. GAYNOR NEWS COMPANY, INC.299CONOLUSIONS OF LAw1.The operations of Childs Company constitute trade, traffic, and commerceamong the several States within the meaning of Section 2 (6) and (7) of the Act.2.Chain Service Restaurant Employees Union, Local 42, affiliated with Hoteland Restaurant Employees and Bartenders International Union, A. F. of L., is alabor organization % ithin the meaning of Section 2 (5) of the Act.3.By continuing in force and effect after April 30, 1948, and on October 6,1948, extending a contract containing illegal union-security provisions, Re-spondent Childs Company has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act, anddiscriminated in regard to the hire and tenure of employment of employees andhas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) and (3) of the Act.4.By continuing in force and effect after April 30, 1948, and on October 6,1943, extending a contract containing illegal union-security provisions, Re-spondent Local 42 has attempted to cause Childs Company to discriminate againstemployees in violation of Section 8 (a) (3) of the Act and has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (b) (2) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6.Respondent Local 42 has not engaged in unfair labor practices within themeaning of Section 8 (b) (1) (A) of the Act by continuing in force and effectafter April 30, 1948, and on October 6, 1948, extending its contract with ChildsCompany containing illegal union-security provisions.7.Respondent Childs Company has not engaged in unfair labor practiceswithin the meaning,of Section 8 (a) (1) and (3) of the Act by its refusal toreinstate Russell R: Potter to his former job.8.Respondent Local 42 has not engaged in unfair labor practices within themeaning of Section 8 (b) (1) (A) and (2) of the Act for requiring RespondentChilds as alleged in the complaint to refuse to reinstate Russell R. Potter to hisformer job.[Recommended Order omitted from publication in this volume.]GAYNOR NEWS COMPANY, INC.andSHELDON A. LONERandNEWSPAPER&MAIL DELIVERERS' UNION OF NEW YORK AND VICINITY, PARTY TOTHE CONTRACT.Case No. -CA-605.February 16, 1951Decision and OrderOn October 19, 1950, Trial Examiner Sydney S. Asher issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and supporting brief.93 NLRB No. 36.